SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 829357102 (CUSIP Number) Richardson & Patel LLP Murdock Plaza 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 310.208.1182 (Tel) 310.208.1154 (Fax) (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 5, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.[] *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 829357102 (1) Names of reporting persons Honour Express Limited (2) Check the appropriate box if a member of a group (see instructions) (a) (b) (3) SEC use only (4) Source of funds (see instructions) OO (5) Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) (6) Citizenship or place of organization British Virgin Islands Number of shares beneficially owned by each reporting person with: (7) Sole Voting Power 6,694,091 (8) Shared Voting Power 0 (9) Sole Dispositive Power 6,694,091 (10) Shared Dispositive Power 0 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 6,694,091 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) (13) Percent of Class Represented by Amount in Row (11) 45.51% (14) Type of Reporting Person (See Instructions) OO CUSIP No. 829357102 (1)Names of reporting persons Jianhua Lv (2)Check the appropriate box if a member of a group (see instructions) (a) (b) (3)SEC use only (4)Source of funds (see instructions) OO (5)Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) (6)Citizenship or place of organization People’s Republic of China Number of shares beneficially owned by each reporting person with: (7)Sole Voting Power 0 (8)Shared Voting Power 6,694,091 (1) (9)Sole Dispositive Power 0 (10)Shared Dispositive Power 6,694,091 (1) (11)Aggregate Amount Beneficially Owned by Each Reporting Person 6,694,091 (1) (12)Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) (13)Percent of Class Represented by Amount in Row (11) 45.51% (14)Type of Reporting Person (See Instructions) IN (1) These shares are held directly by Honour Express Limited (“Honour Express”).Jianhua Lv is a director of Honour Express, and in such capacity, Mr. Lv may be deemed to have voting and dispositive power over the shares held directly by Honour Express.Mr. Lv is also a beneficiary of Honour Express.Pursuant to a certain Incentive Option Agreement dated July 6, 2009 (“Incentive Option Agreement”), Mr. Lv has the right to acquire 100% of the issued and outstanding capital stock of Honour Express from a nominee who holds the shares of capital stock of Honour Express, conditioned upon achievement of certain financial performance targets by SinoCoking Coal and Coke Chemical Industries, Inc. (the “Company”). ITEM 1.Security and Issuer This Schedule 13D relates to the common stock, par value $0.001 per share (the “Common Stock”) of SinoCoking Coal and Coke Chemical Industries, Inc., a Florida corporation (the “Company”). The address of the Company’s principal executive office is: 10th Floor, Chengshi Xin Yong She, Tiyu Road, Xinhua District, Pingdingshan, Henan Province, People’s Republic of China, 467000. ITEM 2.Identity and Background (a)This Schedule 13D is being filed on behalf of Honour Express Limited, a company organized under the laws of the British Virgin Islands (“Honour Express”), and Jianhua Lv, a director and beneficiary of Honour Express and a citizen of People’s Republic of China.The persons named in this paragraph are sometimes referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” (b)The address for the Reporting Persons is: P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands. (c)During the past five years, the Reporting Persons have not been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors). (d)During the past five years, the Reporting Persons have not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (e)During the past five years, the Reporting Persons have not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding, was or are subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Honour Express Limited is a company formed under the laws of the British Virgin Islands.Jianhua Lv is a citizen of the People’s Republic of China (PRC). ITEM 3.Source of Amount of Funds or Other Compensation The Reporting Persons acquired the reported securities as a result of a share exchange transaction (“Exchange Transaction”). On July 17, 2009, the Company entered into a share exchange agreement (“Exchange Agreement”)with the Company (then named “Ableauctions.com, Inc.”, and its significant shareholders Abdul Ladha and Hanifa Ladha, Top Favour Limited, a British Virgin Islands corporation and holding company (“Top Favour”), and the shareholders of Top
